Citation Nr: 1713644	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO. 10-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to service connection for a neck disorder or cervical spine disorder.

6. Entitlement to service connection for a low back disorder or thoracolumbar spine disorder.

7. Entitlement to service connection for a bilateral hip disorder.

8. Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to a low back disorder.

9. Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to a low back disorder.

10. Entitlement to service connection for an acquired mental disorder, to include as secondary to service-connected disabilities.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Kathy A. Lieberman


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant enlisted in a reserve component in August 1980, and was assigned to initial active duty for training (ACDUTRA) from January 1981 to July 1981. The appellant had no full-time active duty service, but had only periods of ACDUTRA and inactive duty training (INACDUTRA). 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a March 2010 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In a decision dated in March 2013, the Board denied each of these claims. The Board's decision was appealed to the Veterans Court. In a single-judge decision dated in May 2014, the Veterans Court vacated the Board's March 2013 decision and remanded these issues back to the Board to address specific deficiencies identified by the Veterans Court.

In December 2014, the Board determined that additional evidentiary development was necessary to comply with the instructions of the Veterans Court and remanded these claims to the RO. The appeal has since been returned to the Board for further appellate action. 


FINDINGS OF FACT

1. Claims for service connection for a left knee disorder and a right knee disorder, characterized as chondromalacia of each patella, were denied by a December 1986 rating decision, and that decision became final in the absence of a timely appeal.

2. An October 2009 private medical statement linking the claimant's report of injuries during service and his current knee disorders is new and material to reopen the claims for service connection for knee disorders.

3. The appellant had no full-time active duty service; he served on periods of ACDUTRA and INACDUTRA only. 

4. The appellant did not become disabled by disease or injury of the right knee incurred in the line of duty during any period of ACDUTRA, or by injury of the right knee incurred in the line of duty during any period of INACDUTRA.

5. The appellant did not become disabled by disease or injury of the left knee incurred in the line of duty during any period of ACDUTRA, or by injury of the left knee incurred in the line of duty during any period of INACDUTRA.

6. The appellant did not become disabled by disease or injury of the neck or cervical spine incurred in the line of duty during any period of ACDUTRA, or by injury of the neck or cervical spine incurred in the line of duty during any period of INACDUTRA.

7. The appellant did not become disabled by disease or injury of the back or thoracolumbar spine incurred in the line of duty during any period of ACDUTRA, or by injury of the back or thoracolumbar spine incurred in the line of duty during any period of INACDUTRA.

8. The appellant did not become disabled by disease or injury of the bilateral hips incurred in the line of duty during any period of ACDUTRA, or by injury of the bilateral hips incurred in the line of duty during any period of INACDUTRA.

9. The appellant did not become disabled by disease or injury of the upper-extremity peripheral nerves incurred in the line of duty during any period of ACDUTRA, or by injury of the upper extremity peripheral nerves incurred in the line of duty during any period of INACDUTRA; there are no service-connected disabilities to support secondary service connection.

10. The appellant did not become disabled by disease or injury of the lower-extremity peripheral nerves incurred in the line of duty during any period of ACDUTRA, or by injury of the lower extremity peripheral nerves incurred in the line of duty during any period of INACDUTRA; there are no service-connected disabilities to support secondary service connection.

11. The appellant did not become disabled by mental disease incurred in the line of duty during any period of ACDUTRA.

12. There are no service-connected disabilities to support a TDIU claim.

CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for a right knee disorder are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

2. The criteria for reopening the claim of entitlement to service connection for a left knee disorder are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

3. A right knee disorder was not incurred in service. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. A left knee disorder was not incurred in service. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. A neck or cervical spine disorder was not incurred in service. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6. A back or thoracolumbar spine disorder was not incurred in service. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7. A bilateral hip disorder was not incurred in service. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8. A neurological disorder of the bilateral upper extremities was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

9. A neurological disorder of the bilateral lower extremities was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

10. An acquired mental disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 101(2),(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.125 (2016).

11. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Knee Claims

In vacating the Board's March 2013 decision, the Veterans Court did not spare the Board's favorable determinations regarding the reopening of claims of entitlement to service connection for disorders of the right and left knee. Accordingly, the Board incorporates by reference its reasons and bases from the March 2013 decision and finds that the criteria for reopening the claims are met. 

Service Connection-Musculoskeletal and Neurological Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Before becoming entitled to status as a claimant for VA benefits, an appellant must first demonstrate by a preponderance of the evidence (1) that he or she is a "veteran," or (2) "veteran" status for the person upon whose military service the claim for VA benefits is predicated. Laruan v. West, 11 Vet. App. 80, 84-86 (1998).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014).

The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014).

As noted above, the appellant had no active duty service but had only periods of ACDUTRA and INACDUTRA. The Board emphasizes the more restrictive requirements applicable to periods of ACDUTRA and INACDUTRA as compared to active duty service. The law applicable to active duty service establishes "veteran" status without further requirements. Moreover, it permits a grant of service connection simply by evidence establishing an etiological relationship between an injury or disease in service and a post-service disability. The law pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant have become disabled "during" the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty. Moreover, the claimant bears the burden of establishing that this sequence of events has occurred before "veteran" status is granted. 38 U.S.C.A § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection. The presumption of soundness for wartime service (38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran." This provision has been made applicable to peacetime service by 38 U.S.C.A. § 1137, but only for veterans ("any veteran"). The peacetime service equivalent under 38 U.S.C.A § 1132 applies to "every person" but it requires the "person" to have served in the active military, naval, or air service for six months or more. The appellant had no active service. Therefore, establishing "veteran" status is a prerequisite to application of the presumption of soundness.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). 

The presumption of aggravation (38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016)) and the presumption of service connection for specific chronic diseases (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309), including arthritis, can never apply to periods of ACDUTRA and INACDUTRA. Smith v. Shinseki at 47-48.

Here, "veteran" status has not attached to any period of service, including the initial ACDUTRA for basic training. While the appellant was examined at entry into that period of service, and was found to be clinically normal with respect to his neck, spine, lower extremities neurology, and psychology, the presumption of soundness does not attach to that period as the appellant was not a "veteran" at entry into that period. See 38 U.S.C.A §§ 1111, 1137 (applying presumption to "every veteran"); 38 C.F.R. § 3.304(b) (applying presumption to "The veteran").

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The service treatment records reveal that the appellant was treated on numerous occasions for varying complaints during his initial ACDUTRA period. 

On January 19, 1981, the appellant was treated at the medical clinic for complaint of drowsiness, sharp chest pain, and stomach cramps. It was noted that he fainted for approximately 1 minute during his orientation. The examiner assessed: drowsiness and recommended observation. On January 20, 1981, a physical inspection found no disqualifying defects or communicable disease. 

On January 22, 1981, the appellant was seen again at the medical clinic and reported feeling chest pain when he was hanging some clothes on the wall locker. The pain became so severe that he fell down. He denied other abnormalities. The examiner assessed exercise-related myalgia. 

On January 27, 1981, the appellant was again treated for complaint of chest pain, high on his left side. He denied any other abnormalities. After examination, the assessment was no findings. 

On February 1, 1981, the appellant was transported to the Emergency Department at Walson Army Hospital for complaint of chest pain and hyperventilation. The diagnosis was hyperventilation syndrome. 

On February 17, 1981, the appellant was seen again at the Emergency Department of Walson Army Hospital after reportedly having passed out 1/2 hour prior. He claimed to have passed out 9 times the past 6 weeks since reception. He reported that, before passing out, he feels shortness of breath, sharp chest pain, and a heavy jaw and heavy legs. The examiner assessed an upper-respiratory infection.

On February 23, 1981, the appellant was taken to the Emergency Department of Walson Army Hospital by ambulance. On the way, he reported it became hard to breath and he buckled over. He was noted to be alert and oriented. While being examined, he went into fit; his face became red; his lips were tight and his pupils were slightly dilated. At the Emergency Department, the examiner assessed a upper-respiratory infection.

On March 5, 1981, the appellant was seen at the Emergency Department of Walson Army Hospital for complaint of headaches, dizziness, shortness of breath, and chest pain. The assessment was "[e]ssentially unremarkable."

On April 5, 1981, the appellant was seen at the Emergency Department of Walson Army Hospital for complaint of nervousness. He reported people laughed at him. He was prescribed Valium and assessed with nervousness.

On April 28, 1981, the appellant was seen for complaint of right foot pain for the past 2 weeks. He denied a history of injury or trauma. The examiner assessed pes planus pain secondary to stress. 

On May 29, 1981, the appellant was seen for complaint of pain in the right foot. He denied any other abnormalities. The examiner assessed pes planus. The appellant requested arch supports for pes planus. 

On June 5, 1981, the appellant was seen for complaint of right knee pain. He stated the pain started after using arch supports. Drawer and McMurray's testing were within normal limits. He had good range of motion and mild tenderness. The examiner assessed a mild sprain. The appellant was released from ACDUTRA on July 14, 1981. 

In summary of the service treatment records, the appellant was seen for complaints regarding the right knee during ACDUTRA, but was diagnosed only with a mild sprain. He was not found to have any chronic right knee disorder. He was not treated for injury or disease regarding the left knee, hips, back, or neck, or peripheral neurological complaints. While he was found to be "nervous," he was not found to have any chronic mental disorder. 

After the initial period of ACDUTRA for basic training, there is no record of treatment for the claimed disorders for 5 years. The appellant filed a claim on August 20, 1986, identifying only the right and left leg as current disabilities. He reported having sustained a fall while in service and having been hospitalized for 2 weeks in February and March 1981 at Walson Army Hospital (VBMS record 04/25/2015). 

An October 9, 1986, Examination report reveals the appellant's report that, in basic training, he fell down from a height of 14 feet resulting in chest trauma and leg trauma. No fractures were noted but a metallic prosthetic was used in both shoes. He complained of pain and discomfort in both hips, knees, ankles and feet and discomfort exacerbated by standing and walking. According to this account, but in conflict with the August 1986 account, he was treated but not hospitalized. Objective examination revealed the hips showed tenderness to movements. There was no loss of motion. The knees showed no evidence of swelling; no loss of motion; tenderness to movement; and crepitus with movements. The ankles and feet were negative except for bilateral pes planus. The diagnoses were bilateral pes planus and chondromalacia patellae (VBMS record 04/25/2015). 

The appellant filed the current claim in October 2009. He submitted a private opinion from Dr. Ortiz dated October 14, 2009. She noted that the appellant... 

presents continuous right leg pain with fatigue. He also presents bilateral hip pain with instability, pain increase when sitting for prolonged periods of time and when going from standing to sitting position. He has periods when his right hip get stiff and he cannot move from that position. He uses a cane for stability and presents limping when pain is severe. He presents continuous strong back pain. He presents sensation of "locking," which limits his movements and pain with range of movements. He presents pain at cervical area with muscle spasm. His back pain is present daily and has not improved with oral medications. He presents right knee pain and instability, recurrent episodes of "locking" and has clicking and catching in his knee. His right knee get swollen from time to time, he has limitation of movement, and difficulty when climbing stairs. He utilizes a knee brace for stability. Because of his right knee pain he has being bearing his weight to the other side of the body. That has caused him to presents continuous left knee pain with limitation of movements and crepitance. He's not longer able to tolerate prolonged standing positions. He cannot lift heavy things, bend, squat or crawl; climbing and reaching is limited. He does not tolerate prolonged walking or stair climbing. He presents constant stiffness of his back with continuous muscle spasm. He presents pain fatigue numbness and pinprick sensation at upper and lower extremities. All of this has resulted in a restriction of his daily activities and social functioning. He's no longer able to work in construction as he used to and that has brought economical problems with further marital difficulties and separation. As a consequence he presents depressed mood, with changes in his sleep pattern. He has marked decrease interest and pleasure in most of his usual activities. He presents fatigue or low energy nearly every day and concentration problems. He has episodes of irritability and anxiety. He also presents frustration anxiety and irritability. He has a sensation of worthlessness, feels sad and has frequent crying spells. [the appellant] while he was at active had two different incidents one where he fell on a water pump and hurt his back and other were he fell standing on his feet from a important altitude while on training and hurt his leg especially his right one. Both incidents cause important limitations. Falling on his back can cause direct damage to column and falling on his feet put a lot of stress at lower extremities because he received all of his body weight besides the equipment he had on his back on his hips, knees and ankles. That also causes direct trauma and subsequent inflammatory process which if chronic can cause degenerative changes. After those episodes his problem of back started and has being getting worst, also his leg problem being more prominent his right one. He started with pain, limitation of movements, spasm, and body weight bearing and limping. All of these causes loss of correct alignment, bad posture, and loss of curvature of cervical, thoracic and lumbar lordosis putting more stress in one side of the vertebras than the other and by consequence patient could present disc bulging and herniation; also radiculopathy and neuropathy. This kind of problem also affects neck, hips, knees and ankle. Please evaluate him carefully because it is more probable than not that he is presenting back, neck, hips and knee problems that are service connected secondary to his accident while on active service; also this has caused him to present depression which is more probable than not service connected secondary to his back and leg problem.

The June 2012 report of a VA Joints Examination reveals the examiner assigned a diagnosis of arthralgia of the knees, based on the claimant's complaints of bilateral knee pain. The examiner opined that it was less than likely that the claimant's current complaints of knee pain were related to service. The rationale was that there was no evidence of treatment of a knee injury or disorder in service, and no evidence of treatment in the year following service. 

The June 2012 report of a VA Hip and Thigh Examination reveals a diagnosis of hip arthralgia. The examiner opined that the disorder  is less likely than not related to service because there is no evidence of any injuries, complaints, or treatments for hip pain during service or the year thereafter.

The June 2012 report of a VA Neck and Cervical Spine Examination reveals that the examination was conducted for claimed cervicalgia and cervical radiculopathy. Upon examination, upper extremity sensory findings were normal; reflexes were normal; strength was normal. The examiner concluded that there was no radicular pain or any other signs or symptoms due to radiculopathy; that there were no other neurological abnormalities related to the cervical spine condition; and that the appellant did not have intervertebral disc syndrome. The opinion was that the above-mentioned condition was less likely than not related to service. The rationale was that the claim file does not show evidence of sick calls, treatments or incidents regarding cervical conditions; there was no evidence of any cervical radiculopathies.

The June 2012 report of a VA Back and Thoracolumbar Spine Examination reveals diagnoses of lumbar pain and lumbar radiculopathy. The examiner noted that the patient alleges to have radiculopathy due to back conditions and considers his back condition is service related. On examination, strength in the lower extremities was normal; reflexes of the lower extremities were normal; sensory examination of the lower extremities was normal. Straight-leg raise testing was negative. The examiner assessed no symptoms due to radiculopathy; right lower extremity not affected by radiculopathy; left lower extremity not affected by radiculopathy; no intervertebral disc syndrome; no other neurological abnormalities; and no evidence of any back problems during service or 1 year thereafter. The examiner opined that lumbar pain is less likely than not related to service due to above mentioned reasons. There is no evidence of any radiculopathies in actual physical evaluation. Lumbar radiculopathy is actually not present for which medical opinion regarding that condition will not be rendered.

The June 2012 report of a VA Peripheral Nerves examination reveals that the examination was being conducted for claimed peripheral neuropathy in the uppers and lowers with date of initial diagnosis in the 1980s. The appellant reported constant pain, intermittent pain, paresthesias, and mild numbness. On examination, muscle strength was normal with no atrophy; reflexes were normal; sensation was normal; gait was abnormal due to use of cane and complaint of hip pain. All nerve groups tested were found to be normal. There was no impact on his ability to work. There was no evidence of any peripheral neuropathies in the upper or lower extremities. A medical opinion was not rendered since "the condition does not exist."

The March 2015 report of a VA Joints Examination reveals an assessment of bilateral knee joint osteoarthritis with unknown initial date of diagnosis, and bilateral chondromalacia patellae with initial diagnosis in October 1986. Regarding the hips, the examiner assessed bilateral hip osteoarthritis with date of diagnosis unknown. The examiner noted that the appellant used to work as a carpenter for more than 30 years after being released from service. The examiner noted that there is evidence on the service treatment records that he was diagnosed with a mild right knee sprain in June 1981 while on ACDUTRA. Later, service treatment records, as well as private medical records are silent for a knee condition at least within the 2 to 3 years after the incident in June 1981. According to the opinion, this means that the condition diagnosed on 1981, while he was on ACDUTRA, was acute and transitory, which improved with proper treatment given (with conservative managements). The VA examiner opined that the bilateral knee and hip conditions are less likely than not caused by or result from military service. 

The VA Joints examiner also observed that there was evidence that the appellant was evaluated by an orthopedic surgeon on October 9, 1986. At that time, he was diagnosed with bilateral chondromalacia patellae. It was observed that this diagnosis came 5 years after release from ACDUTRA. There was no such diagnosis while he was in ACDUTRA. The examiner noted that X-rays of the pelvis, hips, and knee done on October 14, 1986, revealed no evidence of bone lesions or arthritis changes. According to the examiner, knee and hip osteoarthritis can be considered part of the normal aging process in patients older than 40 years old. The examiner also noted that the appellant used to work as a carpenter for more than 30 years after being released from active service. This kind of job was physically demanding on his knees and hips and made him prone to suffer from osteoarthritis. The examiner opined that the nature and etiology of the conditions claimed are more likely caused by the normal aging process. 

The March 2015 report of a VA Spine Examination reveals diagnoses of cervical and lumbar degenerative disc disease with date of initial diagnosis in March 2015. The appellant reported that he had neck and back pain since 1980 or 1981, during his first few days after arriving for basic training. He said he was instructed to go with a group from one building to another to get winter military clothing. He said he was walking on an icy sidewalk with a group of about 20 people when he slipped and fell backwards and hit his posterior neck on a fire hydrant. He said he was helped up and was able to continue walking. He denied loss of consciousness or bleeding. He said he was not taken to sick call but the leader of the group called sick call and he was able to talk to somebody on the telephone who asked him if he was okay and he answered affirmatively and was told if he had pain to use Panadol. He said on another occasion during basic training he was on a zip line about 14 to 15 feet high when he lost his grasp and fell on his back while wearing a back pack and landed in the snow below. He was able to walk back to the truck and was taken to the barracks where he was later taken to hospital. He said he was hospitalized for 4 or 5 days and then was able to continue with his basic training and was not re-cycled. He said he believes he started to have neck and back problems since those incidents. He said he was not allowed to continue his MOS training because he did not understand English very well and he was separated from the military service at that point. He said he now has constant neck and lower back pain. He said he has constant pain and stiffness in his neck and lower back. Pain is "pressure-like" and he feels frequent cracking sounds with neck movement and back movements. After returning from the military he began to work in odd jobs until he got work in construction. Since his release from the military he would always awaken with stiffness in his neck and lower back. 

The VA Spine examiner opined that cervical degenerative disc disease, clinical right cervical radiculopathy, and lumbar degenerative disc disease are less likely as not to have incurred in or be caused by military service. The rationale is that there is no evidence in the service treatment records of an injury to his neck or lower back. While the claimant spoke of a 14 to 15 foot high fall on to his back during his basic training (while carrying a back pack on it) and a hospitalization immediately after that fall, the record does not mention any back or neck injury in papers related to hospital treatment. The service treatment records do not show evidence of any neck injury as he states after hitting a fire hydrant. After his release from the military there is no evidence of a neck or a back condition documented. There is no mention of any neck or back injury in his service treatment records or private medical records after his separation from the service. 

According to the VA Spine examiner, there is no evidence to support the present day cervical and lumbar conditions to be related to the claimant's period of ACDUTRA. No medical evidence of a neck or lower back condition during or in the 3 to 5 years after his military service and no service treatment record evidence to support his history of injury to his back and neck as stated above. The examiner opined that the claimant does have cervical degenerative disc disease and a clinical right cervical radiculopathy at present, but as stated above none of the information in his available service treatment records and claim folder medical record support his statements of injury to his neck or lower back during his ACDUTRA. The medical records do not show evidence of a neck or back condition, injury or radiculopathy during his training or in 3 to 5 years after separation from his military training and the present day cervical degenerative disc disease and lumbar degenerative disc disease are at least as likely as not a product of his history of approximately 30 years of physical exertion and carrying heavy loads working in construction (as stated by him on interview today) after his separation from the military.

The March 2015 report of a VA Nerves Examination, conducted by the same examiner who conducted the Spine Examination, assessed no symptoms attributable to any peripheral nerve conditions. According to the examiner, the appellant does not have a peripheral nerve condition or peripheral neuropathy. 

After a review of all of the evidence, the Board finds that the appellant did not become disabled by claimed knee, hip, and spine injury or disease, or by the claimed neurological injury or disease in the line of duty during ACDUTRA. He is therefore not a "veteran" for VA purposes and is not entitled to VA disability compensation. 

The Board acknowledges that there is a conflict in the medical opinion evidence as to the onset of disability. It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board observes that the opinion of Dr. Ortiz is based fundamentally on the appellant's assertions that he actually became disabled due to injuries of the knees, hips, spine, and peripheral nerves during his period of ACDUTRA, and that these disabilities became progressively worse during the years after this period. 

There is no question that the appellant's assertions that he sustained a fall from a height of 14 feet, and his assertion that he slipped and fell onto a fire hydrant, are competent lay evidence. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The appellant's account of the asserted injuries does not require medical knowledge, but is a simple description of events for which lay evidence is competent. However, descriptions of these accounts are nowhere contained in the service treatment records, which appear to be otherwise complete, and which document his physical condition on essentially a weekly basis over the entire period of ACDUTRA. In direct conflict with the assertions of the appellant that he injured his knees, back, neck, hips, and peripheral nerves in conjunction with the described falls, and in direct conflict with the opinion of Dr. Ortiz that the claimed disabilities were actually incurred during ACDUTRA, are the lack of diagnosis of a chronic disability with respect to any of the claims during ACDUTRA (the right knee injury was a strain and not a chronic disability), and specific findings on several occasions that there were no other abnormalities or disabilities other than what he was being seen for at the time. 

Notably, the January 20, 1981, Physical Inspection found no disqualifying defects. The appellant denied abnormalities other than chest pain on January 22, 1981, and January 27, 1981. On April 28, 1981, the appellant denied any history of injury or trauma when complaining of foot pain. On May 29, 1981, the appellant denied any other abnormalities except for right foot pain. 

The appellant's assertion that he was hospitalized for 2 weeks in February and March of 1981 for physical injuries is also not substantiated and in conflict with the service treatment records. While he was treated for various complaints during that period, the reports reflect that he was not an in-patient, but was being repeatedly brought to the Emergency Department for complaints primarily in the nature of chest pain, dizziness, hyperventilation, and nervousness. He did report foot pain on one occasion, but again, he denied any history of injury or trauma. Moreover, the appellant had previously provided contradictory information regarding hospitalization. In the October 9, 1986, account, he reported having been treated but not hospitalized following the claimed fall from 14 feet. 

Also significant, all of the references to incurrence of significant musculoskeletal disabilities or incurrence of significant injuries are in the context of disability claims. Prior to the August 1986 claim, there are no descriptions of such injuries or the incurrence of such disabilities. The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In sum, this is not a silent record by any means. The record contains affirmative findings throughout the period of ACDUTRA which are in direct conflict with the appellant's current assertions of sustaining significant falls and the incurrence of chronic musculoskeletal disabilities during ACDUTRA. The Board finds that the appellant's account is at times self-contradictory, and is materially in conflict with information contained in the service treatment records. Therefore, the Board finds that his account is not credible. As the opinion of Dr. Ortiz is fundamentally based on a non-credible account, the Board finds that the opinion of Dr. Ortiz is based on an inaccurate factual premise. 

In contrast, the VA opinions acknowledge the appellant's assertions, but find against service incurrence primarily based on the pertinently normal findings during service and after service. As discussed above, the VA opinions are consistent with the service records, but the opinion of Dr. Ortiz is not. Accordingly, the Board assigns the opinion of Dr. Ortiz lesser probative weight than the June 2015 VA opinions. 

While the March 2015 VA examiners based their conclusions on the lack of treatment for neck, spine, and hip disorders, the holding of the Veterans Court in the May 2014 Memorandum Decision is consistent with assessment. The Veterans Court held that the Board (in its March 2013 decision) permissibly rendered an inference based on the contemporaneous record evidence that the appellant reported other injuries and had opportunities to report these alleged falls and resultant injuries, but did not; and, the medical examiners had opportunities to discover residuals of such injuries, but did not. The Veterans Court also rejected assertions that (1) the Board failed to discuss other possible explanations for the claimed fall and resultant injuries not being recorded in the service treatment records; (2) the appellant's impaired ability to communicate in English was the basis for the lack of recording; (3) the service treatment records were lacking detail and he was not provided thorough examinations in service, and (4) the appellant had a pattern of not seeking treatment after every injury. In addition, the Veterans Court rejected an argument that VA Spine Examination findings were inadequate because they were based solely on the absence of back problems in service. 

The basis of the decision to vacate the Board's decision with respect to the neck/cervical spine, back/thoracolumbar spine, and upper and lower extremity neurological disorder was focused on the conflicting/confusing findings in the pertinent 2012 VA examination reports. The Veterans Court commented in a footnote that the June 2012 VA disability benefits questionnaire was curiously structured and inartfully worded in asking whether the appellant now has, or has ever, been diagnosed with the claimed conditions, but by not permitting the examiner to distinguish between those two options. The Veterans Court also noted confusion in the medical history section as to whether this information came directly from the appellant's account or was gleaned by the examiner by review of the record. 

Regarding the knees, the basis for the remand was that the June 2012 examiner incorrectly cited to the lack of evidence of treatment for the knees in the service treatment records. As set out above, the appellant was treated for a mild sprain of the right knee. 

The Board observes that there are similar issues with the March 2015 examination reports obtained to address the concerns of the Veterans Court. However, there is no prejudice to the appellant's claims. A VA Nerves Examination conducted by the same examiner who conducted the VA Spine Examination assessed no symptoms attributable to any peripheral nerve conditions. According to the examiner, the appellant does not have a peripheral nerve condition or peripheral neuropathy. However, the VA Spine Examination report reflects current lumbar and cervical degenerative disc disease and associated radiculopathy. 

It is not clear that these findings are in conflict. A medical distinction can reasonably be made between "peripheral neuropathy" and "radiculopathy." However, to the extent the Nerves Examination findings are inconsistent with the findings on the Spine Examination report, the Board has fully acknowledged the presence of current nerve disorders affecting the upper and lower extremities associated with lumbar and cervical spine disorders. However, a preponderance of the evidence is against any association between these conditions and service. There is no medical opinion that purports to relate a peripheral nerve disorder directly to service. To the extent the medical evidence relates a neurological condition to the cervical or thoracolumbar spine disorders, this not a basis for service connection as they are not service-connected disabilities. 

As noted above, the requirements for periods of ACDUTRA specify that the claimant must have become disabled from injury or disease during the ACDUTRA period. Here, a preponderance of the evidence is against the appellant having become disabled by any musculoskeletal or neurological injury or disease incurred in the line of duty during a period of ACDUTRA, or by an injury incurred in the line of duty during a period of INACDUTRA. Therefore, "veteran" status does not attach, and the basic eligibility requirements for service connection are not met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection - Mental Disorder Claim

The claim of entitlement to service connection for an acquired mental disorder was denied by the Board in March 2013, and was vacated and remanded by the Veterans Court in May 2014, based on a finding that claim was inextricably intertwined with the other claims, as the claims were based on a secondary service connection theory of etiology. 

As set out above, the appellant was noted to be nervous on several occasions during service. On April 5, 1981, it was noted that he looked depressed. He was assessed with nervousness and prescribed Valium. 

As set out above, the October 2009 opinion of Dr. Ortiz was that disorders of the back, neck, hips, and knee problems caused him to present depression which is more probable than not service connected secondary to his back and leg problem.

The June 2012 report of a VA Mental Disorders Examination reveals a diagnosis of alcohol-related disorder NOS. The examiner noted that, while genetic and other biological factors cannot fully explain the presence or absence of alcohol use disorders, their contribution to susceptibility for developing alcohol use problems appears to be significant. 

Regarding the diagnosis of alcohol-related disorder, as set out above, VA law prohibits compensation for disabilities which result from the claimant's abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131.

Regarding the statement of Dr. Ortiz, the Board finds that there is no change in the evidentiary basis for the Board's previous finding. There are no service-connected disabilities and therefore, a secondary service connection theory of etiology as presented by Dr. Ortiz is not substantiated.

The Board also finds that the appellant did not become disabled from a mental disease incurred in the line of duty during ACDUTRA. The assessment of nervousness in the service treatment records does not suggest a chronic mental disorder. There is no medical opinion that purports to relate a current chronic mental disability directly to service. The opinion of Dr. Ortiz did not address direct incurrence. 

To the extent the appellant believes a mental disorder began during ACDUTRA, the Board finds that relating a current diagnosis of a mental disorder to this specific period of service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge and is not a matter capable of lay observation. See Barr, 21 Vet. App. 303, 308-09 (2007); Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Accordingly, the appellant's lay statements are not competent evidence of an etiologic relationship between the claimed depression and service.

In sum, the Board finds that the appellant did not become disabled due to a mental disease or injury incurred in the line of duty during ACDUTRA. Therefore, the Board concludes that service connection for an acquired mental disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

As there are no service-connected disabilities in this case, the basic eligibility requirements for assignment of TDIU are not met. Accordingly, the claim must be denied on the basis of a lack of legal entitlement. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in November 2009, December 2009, and June 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations regarding the claims as well as medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). The Board has addressed a potential conflict in the findings contained in the VA Spine Examination and VA Peripheral Nerves Examination in the discussion above. The Board has resolved any conflict in favor of the claim. Under these circumstances, there is no additional development that would reasonably be expected to substantiate these claims. See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining VA examinations with medical opinions addressing claims identified by the Veterans Court as subject to inadequate examinations. 

















CONTINUED ON NEXT PAGE-ORDER


ORDER

Reopening of the claim of entitlement to service connection for a right knee disorder is granted. 

Reopening of the claim of entitlement to service connection for a left knee disorder is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a neck or cervical spine disorder is denied.

Service connection for a low back or thoracolumbar spine disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a neurological disorder of the bilateral upper extremities is denied.

Service connection for a neurological disorder of the bilateral lower extremities is denied.

Service connection for an acquired mental disorder is denied.

TDIU is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


